

Exhibit 10.30
 


AWARD NOTICE


NOTICE OF PERFORMANCE SHARES
GRANTED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2002 OMNIBUS LONG-TERM COMPENSATION PLAN




Grantee: James P. Rogers


Number of Shares: 12,000


Date of Grant: January 1, 2004




1.  Grant of Performance Shares . This Award Notice serves to notify you that
the Compensation and Management Development Committee (the "Committee") of the
Eastman Chemical Company ("Company") Board of Directors has granted to you,
under the 2002 Omnibus Long-Term Compensation Plan ("Plan"), the number of
performance shares ("Performance Shares") of its $.01 par value Common Stock
("Common Stock") set forth above. The Performance Shares are rights to receive
Awards in the form of shares of Common Stock, subject to the attainment of
specified performance conditions. Subject to satisfaction of the minimum
performance conditions and the other terms of the Award Notice, the award will
be paid in the form of unrestricted shares of Common Stock, except for deferrals
as described in Section 4 of this Award Notice. The Plan is incorporated herein
by reference and made a part of this Award Notice. Capitalized terms not
otherwise defined herein have the respective meanings set forth in the Plan.


2.   Performance Measures . The performance measures for the Performance Shares
are based: (1) 75% on achievement of divestitures and/or restructuring of the
businesses comprising the resins, inks, and monomers business organization in
the Coatings, Adhesives, Specialty Polymers, and Inks (CASPI) segment; and (2)
25% on development and execution of a business plan, approved by the Chief
Executive Officer, that will result in specific structural changes that will
result in improved financial performance (measured by earnings from operations
for Eastman Division, excluding the impact of divestitures and/or restructuring
of the resins, inks, and monomers business organization in (1) above), as
compared to the 2004 annual business plan. The specific terms of the performance
measures are summarized in Schedule A attached to this Award Notice. Successful
execution relative to the performance measures for purposes of this Award will
be certified by the Chief Executive Officer and approved by the Committee.



 197

     

--------------------------------------------------------------------------------

Exhibit 10.30
 

3.  Number of Performance Shares Awarded . The number of Performance Shares that
you have been awarded is 12,000 shares. This is hereafter referred to as the
"Target Grant Amount". However, the actual number of shares of Common Stock,
hereafter referred to as the "Actual Award Amount", to which you will be
entitled pursuant to this Award Notice, if any, may be less than the Target
Grant Amount, depending on the degree of execution relative to the performance
measures outlined in Section 2 of this Award Notice, and summarized in Schedule
A .


4.  Payment of Award . Performance will be measured at the close of fiscal year
2004, and payment will be made as soon as possible thereafter, provided,
however, that if payment of the Award could, in the reasonable estimation of the
Committee, result in your receiving compensation in the year of scheduled
payment in excess of the amount deductible by the Company under Section 162(m)
of the Internal Revenue Code, then such portion (or all, as applicable) of the
Award as could, in the reasonable estimation of the Committee, create such
excess compensation, will be converted into the right to receive a cash payment,
which will be deferred until after you terminate employment with the Company and
its Subsidiaries.


You may elect to defer the Award until after you retire or otherwise terminate
employment with the Company and its Subsidiaries under the terms and subject to
the conditions of the Eastman Executive Deferred Compensation Plan, as the same
now exists or may be amended hereafter (the "EDCP"). If you choose to defer the
Award, the Award shall be converted into the right to receive a cash payment.


The Company may withhold or require the grantee to remit a cash amount
sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld. Further, either
the Company or the grantee may elect to satisfy the withholding requirement by
having the Company withhold shares of common stock having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction.


5.  Restrictions on Transfer of Shares . Unless and until unrestricted shares of
Common Stock are delivered or, if applicable, cash is distributed under the EDCP
to you in payment of an earned Award of the Performance Shares, the Performance
Shares are not transferable except by will or by the laws of descent and
distribution, and may not be sold, assigned, pledged or encumbered in any way,
whether by operation of law or otherwise.



 198

     

--------------------------------------------------------------------------------

Exhibit 10.30
 

6.  Limitation of Rights . Except as otherwise provided in this Award Notice or
in the Plan, you will have no rights of a stockholder with respect to the
Performance Shares unless and until certificates for shares of Common Stock have
been issued to you. No such certificates will be issued until the Actual Grant
Amount has been determined and you have otherwise become entitled to payment of
an Award under the terms of the Plan. However, if payment of all or any portion
of the Award is deferred, but the Award has otherwise become payable, the
deferred Award will be credited with additional shares of Common Stock based on
any dividends declared on the Common Stock, in accordance with the terms of the
EDCP. Neither the Plan, the granting of these Performances Shares, nor this
Award Notice gives you any right to remain employed by the Company or a
Subsidiary.


7.  Termination . Upon termination of your employment with the Company and its
Subsidiaries by reason of death, disability, or for another approved reason, as
determined by the Committee, you will receive, subject to the terms and
conditions of the Plan, an Award representing a prorated portion of the Target
Grant Amount to which you otherwise would be entitled, based on the number of
full calendar months from January 1, 2004 through the effective date of such
termination. For these purposes, if the effective date of your termination
occurs prior to the last business day of a particular calendar month, then that
month will not be counted as a full month. Upon termination of your employment
with the Company or a Subsidiary for reason other than death, disability, or
another approved reason prior to the date the shares of Common Stock covered by
the Award Notice are delivered to you, you will not be eligible or entitled to
receive any Performance Shares under this Award Notice.


8.  Change in Ownership; Change in Control . Sections 25 and 26 of the Plan
contain certain special provisions that will apply to this Award in the event of
a Change in Ownership or Change in Control, respectively.


  9.  Adjustment of Shares . If the number of outstanding shares of Common Stock
changes through the declaration of stock dividends or stock splits, the number
of shares subject to the Performance Shares automatically will be adjusted. If
there is a change in the number of outstanding shares of Common Stock or any
change in the outstanding stock of the Company (or any successor to the
Company), the Committee will make any adjustments and modifications to this
Award that it deems appropriate. In the event of any other change in the capital
structure or in the Common Stock of the Company, the Committee is authorized to
make appropriate adjustments to this Award.



 199

     

--------------------------------------------------------------------------------

Exhibit 10.30
 

10.  Restrictions on Issuance of Shares . If at any time the Company determines
that listing, registration or qualification of the shares of Common Stock
subject to this Award upon any securities exchange or under any state or federal
law, or the approval of any governmental agency, is necessary or advisable as a
condition to the award or issuance of certificate(s) for the shares of Common
Stock subject to this Award, such award or issuance may not be made in whole or
in part unless and until such listing, registration, qualification or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.


  11.  Non-competition; Confidentiality . You will forfeit all rights to this
Award if you violate the non-competition and confidentiality provisions
contained in Section 20 of the Plan.


  12.  Performance of Job Duties . Payment of shares pursuant to this award is
contingent upon meeting minimally acceptable performance expectations, such as
progress toward business objectives as detailed in the Annual Business Plan and
completion of other assignments requested from time to time by the Chief
Executive Officer. Shortfalls in performance levels will be communicated as soon
as possible to allow time for correction. Final appraisal of performance for
purposes of this award is at the sole discretion of the Chief Executive Officer
with the approval of the Committee.


  13.  Plan Controls . In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Award Notice, the
provisions of the Plan will be controlling and determinative.




200

     